Third District Court of Appeal
                                State of Florida

                            Opinion filed June 21, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D16-685
                          Lower Tribunal No. 15-13410
                              ________________


                           Damarys Diaz Pestana,
                                     Appellant,

                                         vs.

                   Palm Springs General Hospital, Inc.,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

      Damarys Diaz Pestana, in proper person.

      Nosich & Ganz, P.A., and Marc P. Ganz and Adam D. Santana, for appellee.


Before LAGOA, SALTER, and LOGUE, JJ.

      LOGUE, J.

      The appellant seeks review of the trial court’s order granting final summary

judgment in favor of the appellee. “[S]ummary judgment is appropriate where, as a
matter of law, it is apparent from the pleadings, depositions, affidavits, or other

evidence that there is no genuine issue of material fact and the moving party is

entitled to relief as a matter of law.” Fla. Bar v. Greene, 926 So. 2d 1195, 1200

(Fla. 2006). Given the record before us, there was no genuine issue of material fact

and the appellee was entitled to relief as a matter of law. Id.; See Sokoloff v.

Oceania I Condo. Ass’n, Inc., 201 So. 3d 664, 664-65 (Fla. 3d DCA 2016).

      Affirmed.




                                         2